Citation Nr: 0703487	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-38 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for systemic nerve 
damage (claimed as residuals of electrocution).  

2.  Entitlement to service connection for stenosis of the 
lumbar canal, with associated right sided sciatica and loss 
of use of legs with numbness.

3.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.  

4.  Entitlement to service connection for a heart condition 
(claimed as heart palpations).

5.  Entitlement to service connection for residuals of 
chronic prostatitis, with retractable testicles, painful 
erection/ejaculation, and loss of use of a creative organ.  

6.  Entitlement to service connection for depression.  

7.  Entitlement to an increased (compensable) rating for 
psoriasis. 

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his mother and his wife


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to March 
1983.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision from the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO). 

In May 2005, to support his claim, the veteran testified at a 
hearing at the RO chaired by the undersigned.  A transcript 
of the proceeding is of record.  At that hearing, he 
submitted additional evidence, and waived RO consideration of 
that evidence.  38 C.F.R. § 20.1304 (2006).


FINDINGS OF FACT

1.  The competent evidence does not establish the presence of 
nerve damage until many years after service nor does it 
establish or place in equipoise that it is related to service 
in any way.

2.  The competent evidence does not establish the presence of 
stenosis of the lumbar canal until many years after service 
nor does it establish or place in equipoise that it is 
related to service in any way.

3.  The competent evidence does not establish the presence of 
degenerative disc disease of the cervical spine until many 
years after service nor does it establish or place in 
equipoise that it is related to service in any way.

4.  The veteran is not show to have a heart disease.

5.  The competent evidence does not establish the presence of 
residuals of chronic prostatitis until many years after 
service nor does it establish or place in equipoise that it 
is related to service in any way.

6.  The competent evidence does not establish the presence of 
depression until many years after service, nor does it 
establish or place in equipoise that it is related to service 
or to service-connected psoriasis.

7.  The veteran's psoriasis does not involve at least 5 
percent of the entire body, or 5 percent of exposed areas; 
does not require treatment such as therapeutic doses of 
corticosteroids or other immunosuppressive drugs; does not 
result in scarring that is disfiguring, unstable, tender or 
painful on examination or objective demonstration; or result 
in any limitation of any body part affected.

8.  Service connection is in effect for psoriasis, rated 0 
percent disabling; the service-connected disability is not so 
severe as to preclude the veteran from securing or following 
a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Systemic nerve damage was not incurred in or aggravated 
by service, and organic disease of the nervous system may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

2.  Stenosis of the lumbar canal was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303(2006).

3.  Degenerative disc disease of the cervical spine was not 
incurred in or aggravated by service, and arthritis may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

4.  A heart condition was not incurred in or aggravated by 
service, and cardiovascular disease may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2006).

5.  Residuals of chronic prostatitis were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303(2006).

6.  Depression was not incurred in or aggravated by service, 
and a psychosis may not be presumed to have been so incurred, 
and is not proximately due to or the result of his service-
connected psoriasis.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310(a) (2006).

7.  The criteria for an increased (compensable) evaluation 
for psoriasis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West & Supp. 2005); 38 C.F.R. §§ 4.7, 4.31, 
4.118, Diagnostic Codes 7800, 7803-05, 7816 (2006).

8.  The veteran is not unemployable solely by reason of 
service-connected disability.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West & Supp. 2005); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist 

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will be responsible to obtain and which evidence 
he is responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was 
accomplished in this case.  

The Board concludes that the RO letter sent in October 2003 
adequately informed the veteran of the information and 
evidence needed to substantiate his claims for service 
connection, increased rating and TDIU, complied with VA's 
notification requirements and set forth the laws and 
regulations applicable to his claim.  In sum, the veteran was 
notified and aware of the evidence needed to substantiate his 
claim, and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  He was told to 
submit evidence he had in his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained, or the veteran submitted, the veteran's service 
medical records, and post-service medical records identified 
by the veteran.  

The VA will provide a medical examination when the record of 
the claim does not contain sufficient medical evidence for VA 
to adjudicate the claim.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  The RO obtained a VA examination 
regarding the severity of the veteran's service-connected 
psoriasis, his only service-connected condition.  This duty 
to assist regarding the necessity of a medical examination 
did not attach where a veteran simply relates disorders to 
military service and there is no medical opinion relating 
them to service or other competent evidence he suffered an 
event or injury that may be associated with symptoms he 
reported.  Duenas v. Principi, 18 Vet. App. 512, 518 (2004).  
In this case, there is no reasonable possibility that an 
examination would aid in substantiating the veteran's service 
connection claims as there is no indications in the veteran's 
service medical records that he had any of the disabilities, 
there is no indication of symptoms in service, or a competent 
medical opinion relating any current disability to service or 
within one year of separation from service.  

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on these 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby). 



B.  Factual Background 

The veteran's service medical records are negative for any 
findings, complaints or treatment of the conditions at issue 
for service connection.  His service medical records reveal 
that, in December 1982, the veteran presented at an emergency 
room for treatment of electrical burns to his right hand and 
forehead.  It was noted that the veteran was changing a cable 
and it exploded in his hand.  He was conscious on arrival to 
the emergency room, and was discharged to quarters after 
about 15 minutes of being treated by the physician.  Follow 
up treatment the next day noted a first-degree burn of the 
right hand, and conjunctivitis of the upper eyelids.  In a 
January 1983 follow up, the veteran noted that a rash of the 
right hand developed soon after the electrical burn.  

According to a the history section of his February 1983 
separation examination report, the veteran checked "yes" to 
the question regarding whether he ever had or currently had a 
skin condition and frequency or painful urination; and he 
checked "no" to the questions regarding whether he ever had 
or currently had dizziness or fainting spells, heart trouble, 
arthritis, rheumatism or bursitis, recurrent back pain, 
neuritis, paralysis, depression or excessive worry, loss of 
memory or amnesia, nervous trouble of any sort, or periods of 
unconsciousness.  On physical examination, psoriasis and 
painful urination were noted; the remainder of the 
examination was normal.  It was noted that the veteran had 
psoriasis since January 1983, which was currently under 
treatment with a cream.  Painful urination was noted since 
1980 (before service) and that there were no complications, 
no sequelae (NCNS).  The veteran lacerated his left foot in 
June 1982 when he stepped on a piece of glass, NCNS.  He was 
also referred to the alcohol treatment center in August 1982, 
NCNS.  

In March 1983, the veteran requested service connection for 
psoriasis only.  In an April 1983 rating decision, service 
connection for psoriasis was granted and a noncompensable 
evaluation was assigned form separation from service.  

A decision of the Social Security Administration (SSA) 
granted the veteran disability insurance benefits, effective 
September 2001, due to discogenic and degenerative back 
disorders.  SSA records noted that, from 1986 to 2001, the 
veteran worked as a warehouse manager, cashier, assembler, 
irrigator, porter, driver, technician and handyman.  

A VA skin examination was conducted in February 2004.  
Examination noted that the veteran's psoriasis involved the 
elbows, external canals of the ears, and shaft of the penis.  
The examiner noted that these lesions were not symptomatic, 
did not create scarring, were not disfiguring, and covered 
less than one percent of total body surface area.  

Private treatment records from 2001 to 2003 are of record.  
From 2001, the veteran complained of chronic prostatitis, 
severe back and neck pain, and sciatic and other nerve 
problems.  He noted that his symptoms had had recently flared 
up, but he has had these pains since being electrocuted in 
service.  The following diagnoses were rendered: prostatitis; 
retractable testes; lumbar bulging discs with spinal 
stenosis, neuroforaminal encroachment, and right sciatica; 
and cervical herniated discs with spinal stenosis, 
neuroforaminal encroachment, and osteophytes.  A private 
orthopedist also stated that the veteran had symptoms of 
neurogenic claudication which might be suggestive of multiple 
sclerosis.  

VA treatment records from 2002 to 2004 are of record.  
Nursing intake notes from 2002 note that the veteran was 
depressed due to his pain level.  In December 2003, a VA 
staff physician discussed the relationship between long-term 
pain and depression with the veteran.  

A VA neurological consultation follow up was conducted in 
January 2004.  The veteran complained of spinal, leg, groin 
and testicle pain.  The diagnoses were annular bulge at the 
C3-4 disc level, left disc bulge at the C4-5, right disc 
bulge at the C6-7 disc level, multilevel degenerative 
disc/spondylitic changes resulting in mild canal narrowing 
throughout the C3-C6 level, and lumbar canal stenosis.  The 
neurologist stated that the veteran's symptoms appeared out 
of proportion to his clinical and radiological findings.  

In 2004, VA outpatient treatment records revealed that the 
veteran was treated for psoriasis.  In April 2004 scaly, 
hypertrophic areas of the elbows, mild erythema at the penis 
and scaly lesions on the ears were found.  In November there 
were a few pink plaques on the occiput, extensor elbows and 
lightly on the penis.  Greasy scales on the eyebrows, beard 
and nasolabial area were noted along with dry patches on the 
right hand.  Seborrhea was also assessed.  He was treated 
with ointments, creams, and medicated shampoo.  

The veteran requests service connection for the conditions at 
issue, contending that the were all caused by his inservice 
electrocution.  The veteran stated that the physician who 
treated him the night of the accident told him he would 
probably have many health problems as a young man due to the 
accident.  The veteran noted that he did experience many 
health problems at an earlier age than normal, starting with 
psoriasis for which he is already in receipt of service 
connection.  He also notes that the physician who treated him 
at the time of the initial inservice accident only saw him 
for 15 minutes, which was not enough time to properly 
diagnose his condition.  In addition, he was in such a state 
of shock that he was not able to properly explain his severe 
symptomatology to the physician.  

The veteran submitted several articles relating to 
electrocution and electrical injuries.  One article noted 
that electrical injuries could precipitate a variety of 
emotional problems, such as anxiety, depression, sleep 
disturbance, memory deficit, weakness, dizziness, and 
confusion.  Another article noted that electrical injuries 
could cause a wide variety of health problems.  Under the 
"Initial Evaluation" section, the article noted that 
injuries could occur from the current either passing through 
the body or from blunt trauma when an individual strikes an 
object while being electrocuted.  Central nervous system 
trauma is common with electrical injuries due to blunt head 
trauma.  Other conditions that can be caused by electrical 
injuries include eye damage, cardiac problems, and lung 
damage.  The article notes that abdominal organ damage has 
not been reported due to current passing through the body, 
but has been reported as a result of blunt trauma.  In high 
voltage electrocution, the article noted that the spinal cord 
injuries, fractures, and shoulder dislocations could be 
caused by muscle contraction due to the high voltage or by 
blunt trauma.  Altered mental status is usually transient 
unless associated with significant head injury.  Central and 
peripheral nervous systems symptoms may improve, but long-
term disability is common.  Spinal cord injury may be acute 
or delayed.  Acute insult may cause may cause weakness and 
paresthesias within hours after the initial injury.  Delayed 
injuries, which may become manifest days to years after the 
injury, include ascending paralysis, amyotrophic lateral 
sclerosis, and transverse myelitis.  

In statements and testimony, the veteran contends that his 
nerve damage, spinal problems, heart condition, and prostate 
and testicular problems are due to the inservice 
electrocution.  Even though his spinal problems have improved 
with recent surgery and treatment, they still cause him 
problems.  The veteran also noted that he has severe 
depression due to his service-connected psoriasis.  The 
veteran notes that none of his ancestors ever had these 
conditions, and that his health has declined greatly for a 
man of his relatively young age.  The veteran also notes that 
he should not be penalized because the physician who treated 
him initially for the electrocution only spent 15 minutes 
with him, which was not enough time to properly diagnosis all 
the severe symptoms that he exhibited.  He also notes that 
essentially, he was in shock at the time and could not 
properly relate all the serious symptomatology that he had to 
the treating personnel.  

The veteran believes that his service-connected psoriasis 
should be rated more than 0 percent disabling, as the 
condition covers a very large area of his body, is manifested 
by scars, is disfiguring, and causes him severe problems.  He 
also maintains that these conditions preclude employment and 
he should be granted TDIU, as demonstrated by his receipt of 
SSA disability benefits.  He essentially notes that, due to 
the scarring, depression and other symptoms that his service-
connected psoriasis manifests, he is entitled to TDIU based 
on his psoriasis alone.  

In statements in 2004 and testimony, the veteran's mother and 
wife have stated that the veteran's conditions are getting 
progressively worse and greatly interfere with his normal 
day-to-day functioning 



C.  Analysis

1.  Service Connection Claims

Service connection is granted for disability resulting from a 
personal injury sustained or disease contracted while on 
active duty in the military, or for aggravation of a 
preexisting condition during service beyond its natural 
progression.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.306.  
Organic disease of the nervous system, arthritis, 
cardiovascular disease, and psychosis will be presumed to 
have been incurred in service if manifested to a compensable 
degree of at least 10 percent within one year from the date 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection is also permissible for a disease 
initially diagnosed after service, if all of the evidence, 
including that pertinent to service, shows the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran submitted articles pertaining to conditions 
caused by electrical injuries.  Treatise evidence must "not 
simply provide speculative generic statements not relevant to 
the veteran's claim."  Wallin v. West, 11 Vet. App. 509, 514 
(1998).  Instead, the treatise evidence, "standing alone," 
must discuss "generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion."  
Ibid. citing Sacks v. West, 11 Vet. App. 314, 317 (1998); see 
also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical 
treatise evidence must demonstrate connection between service 
incurrence and present injury or condition); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) ("generic statement about 
the possibility of a link between chest trauma and 
restrictive lung disease is too general and inconclusive.  
But see Mattern v. West, 12 Vet. App. 222, 227 (1999) 
(generally, an attempt to establish a medical nexus to a 
disease or injury solely by generic information in a medical 
journal or treatise is too general and inconclusive (quoting 
Sacks, supra).

The Federal Circuit in Hensley v. West, 212 F.3d 1255 (Fed. 
Cir. 2000) in considering the use of treatise evidence wrote, 
"A veteran with a competent medical diagnosis of a current 
disorder may invoke an accepted medical treatise in order to 
establish the required nexus; in an appropriate case it 
should not be necessary to obtain the services of medical 
personnel to show how the treatise applies to his case."  
Hensley, 212 F.3d at 1265 (citing Wallin, supra).  See 
Timberlake v. Gober, 14 Vet. App. 122, 130 (2000).  The Board 
does not dispute the validity of the treatise evidence noting 
that many serious problems can be caused by electrical 
injuries.  But this evidence does not indicate that, in the 
veteran's particular case, any of the conditions at issue 
were caused by the inservice electrical accident.  Instead, 
the treatise evidence must discuss generic relationships with 
a degree of certainty such that under the facts of this 
particular case there is at least a plausible causality based 
on objective facts rather than on unsubstantiated lay medical 
opinion.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 
(1998).  See also Timberlake v. Gober, 14 Vet. App. 122, 130 
(2000) (citing Hensley v. West, 212 F.3d 1255, 1265 (Fed. 
Cir. 2000)).  These articles are very general in nature and 
do not include consideration of any facts specific to the 
veteran's circumstances.  In the veteran's case, he did not 
complain of the conditions at issue at the time of the 
accident or immediately thereafter.  The Board notes the 
contentions of the veteran that the physician who initially 
treated him was negligent in diagnosing these conditions, and 
that he was in shock and unable to adequately describe the 
severe symptom that he was experiencing.  However, he had 
opportunities to relate this putative inservice 
symptomatology to medical personnel when seen in a follow up 
visit the next month, and during a separation examination the 
month after.  However, both times he did not relate this 
putative symptomatology.  In fact, on separation examination 
in February 1983, he denied that he ever had or had most of 
the symptomatology he currently claims that he had in 
service.  Therefore, the Board assigns little probative 
weight to these materials.

The Board notes the contentions of the veteran regarding the 
etiology of his current conditions.  However, being a layman, 
he has no competence to give a medical opinion on the 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The medical evidence of record is silent for any diagnosis of 
a heart condition.  The medical evidence of record fails to 
establish that the veteran's nerve damage, stenosis of the 
lumbar canal, degenerative disc disease of the cervical 
spine, residuals of chronic prostatitis and depression were 
incurred during his active military service; or that organic 
disease of the nervous system, arthritis, and psychosis were 
manifested to a compensable degree of at least 10 percent 
within one year of his separation from service.  None of the 
clinical treatment records contains any medical opinion 
suggesting any sort of possible causal relationship or nexus 
between his current conditions and his active military 
service generally.  In addition, the Board observes that the 
veteran's current conditions were not diagnosed until many 
years following his discharge from service, without evidence 
of continuity of symptomatology during the interim.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Regarding the veteran's contentions that his service-
connected psoriasis has caused him depression as well as 
joint problems, VA medical personal have discussed the 
relationship between his depression and the chronic pain due 
to his nonservice-connected condition.  There is no evidence 
other than the veteran's assertions that his depression is 
due to his psoriasis and there is no evidence that he has 
psoriatic arthritis.  The VA skin examination report noted 
that the veteran did not have any symptoms of psoriasis.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claims, and the benefit-of-the-doubt 
rule does not apply.  38 C.F.R. § 3.102; see also Schoolman 
v. West, 12 Vet. App. 307, 311 (1999).  Thus, the appeals are 
denied. 

2.  Increased Rating Claim 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  Where the minimum schedular evaluation requires 
residuals and the schedule does not provide a no-percent 
evaluation, a no-percent evaluation will be assigned when the 
required residuals are not shown.  38 C.F.R. § 4.31.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disorder in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

Where, as in this case, the veteran is requesting an 
increased rating for an already established service-connected 
disability, the current level of functional impairment is of 
primary importance.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Under the criteria for rating the skin, effective August 30, 
2002, psoriasis is rated under Diagnostic Code 7816.  

A compensable rating for psoriasis requires at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7816.

As noted above by the VA examiner, the veteran's service-
connected skin condition covers much less than 5 percent of 
his total body surface, and the veteran has not taken any 
corticosteroids or other immunosuppressive drugs for the 
condition.  The VA treatment records subsequent to the 
examinations show findings consistent with the examination 
and do not indicate any more body involvement of an extent as 
to represent 5 percent or more.  Therefore, a compensable 
rating under this Diagnostic Code is not warranted.  

Psoriasis can also be rated based on scars (Diagnostic Codes 
7800, 7802-7805).  The criteria for rating skin disabilities 
include 38 C.F.R. § 4.118, Diagnostic Code 7800, pertaining 
to disfigurement of the head, face, or neck, which provides 
that an evaluation of 10 percent is warranted for 
disfigurement of the head, face, or neck with one 
characteristic of disfigurement.  An evaluation of 30 percent 
requires disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips) or with two or three characteristics of 
disfigurement.

Note (1) to revised Diagnostic Code 7800 provides that the 
eight characteristics of disfigurement, for purposes of 
evaluation under § 4.118, are: Scar 5 or more inches (13 or 
more cm.) in length.  Scar at least one-quarter inch (0.6 
cm.) wide at widest part.  Surface contour of scar elevated 
or depressed on palpation.  Scar adherent to underlying 
tissue.  Skin hypo-or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.).  Skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.).  Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

The criteria provide for assignment of a 10 percent 
evaluation for scars for a superficial unstable scar 
(characterized by a frequent loss of skin covering the scar); 
or a superficial scar that is painful on examination.  38 
C.F.R. § 4.118, Diagnostic Codes 7803-04.  Otherwise, scars 
can be rated on the limitation of motion of the affected 
part.  Diagnostic Code 7805.

As noted above, there is a complete absence of any competent 
or objective medical evidence on file which shows that this 
skin condition results in a scar that is disfiguring, 
unstable, painful, that it loses its covering repeatedly, or 
that it adversely affects any function.  The examiner who 
conducted the VA skin examination found no scarring or 
disfigurement or other symptomatology.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
rule does not apply.  38 C.F.R. § 3.102; see also Schoolman 
v. West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 

3.  TDIU

Entitlement to a total disability rating for compensation 
based on unemployability of the individual requires the 
presence of an impairment so severe that it is impossible for 
the average person to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

The governing regulations provide that, to qualify for a 
TDIU, if there is one service-connected disability, it shall 
be rated at 60 percent or more, and if there are two or more 
service-connected disabilities, at least one shall be rated 
at 40 percent or more, and there shall be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

As noted above, the schedular evaluation of the veteran's 
service-connected psoriasis is 0 percent.  It is his only 
service-connected disability.  In Fisher v. Principi, 4 Vet. 
App. 57 (1993), the Court held that in a claim for a total 
rating based on individual unemployability due to service-
connected disability, where the disability rating did not 
entitle the appellant to a total disability rating under 38 
C.F.R. § 4.16(a), the rating board must also consider the 
applicability of 38 C.F.R. § 4.16(b), and that the decision 
or non-decision by the RO whether to refer a case to the 
Director for extra-schedular consideration is an adjudicative 
decision subject to review by the Board and the Court.  In 
this case, the veteran does not meet the schedular standards 
under 38 C.F.R. § 4.16(a), and there is no competent evidence 
that he is unemployable due to his service-connected 
disability.

Clearly, the veteran is unable to work due to his nonservice-
connected disabilities.  Although he argues that he is unable 
to work due to his service-connected disability, as a layman, 
the veteran is not competent to make a medical conclusion as 
he lacks the capability to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The issue in this case is whether the veteran is capable of 
performing the acts required by employment.  Clearly, his 
service-connected disability is not shown to be so severe as 
to preclude any forms of gainful employment.  In this regard, 
there is no competent medical evidence of record 
demonstrating that the veteran is unemployable solely due to 
his service-connected disability.  SSA benefits were awarded 
on the basis of disabilities other than his psoriasis.  The 
Board finds that the medical evidence of record is of greater 
probative value than the statements of the veteran. 

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
rule does not apply.  38 C.F.R. § 3.102; see also Schoolman 
v. West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 






	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for systemic nerve damage 
is denied.

Entitlement to service connection for stenosis of the lumbar 
canal is denied.

Entitlement to service connection for degenerative disc 
disease of the cervical spine is denied.

Entitlement to service connection for a heart condition is 
denied.

Entitlement to service connection for residuals of chronic 
prostatitis is denied.

Entitlement to service connection for depression is denied.

Entitlement to an increased rating for psoriasis is denied.

A total disability rating based on individual unemployability 
is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


